Case: 16-60048      Document: 00513621493         Page: 1    Date Filed: 08/03/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 16-60048
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                           August 3, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ALOIN BENITEZ-MENDOZA, also known as Sael Orsos, also known as Alver
Rian Sosa, also known as Irvin Oslas, also known as Arias, also known as Irvin
Ariasolsas, also known as Aloin M. Benites, also known as Ramon
Benitezmendoza, also known as Alver Rian, also known as Alver Soso, also
known as Alver Sosorian, also known as Bernave Mendes, also known as Eddie
Rojas, also known as Alver Soso-Rian, also known as Ramon Benitez-Mendoza,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 1:15-CR-56-1


Before KING, DENNIS, and COSTA, Circuit Judges.
PER CURIAM: *
       Aloin Benitez-Mendoza appeals his 84-month sentence following his
guilty plea conviction for illegal reentry. The Government moves to dismiss
the appeal as barred by the appeal waiver or, in the alternative, for a summary


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60048    Document: 00513621493      Page: 2     Date Filed: 08/03/2016


                                  No. 16-60048

affirmance. Benitez-Mendoza responds that his appeal waiver should not be
enforced because it is invalid.
      We review de novo the validity of an appeal waiver. United States v.
Burns, 433 F.3d 442, 445 (5th Cir. 2005). Benitez-Mendoza’s signed plea
agreement and the rearraignment transcript show that he freely and
knowingly pleaded guilty and waived his appellate rights. See United States
v. Portillo, 18 F.3d 290, 292 (5th Cir. 1994); United States v. Guerra, 94 F.3d
989, 995 (5th Cir. 1996). Benitez-Mendoza’s argument that we should not
enforce the agreement because it is prospective is unavailing. See United
States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992); United States v. Mata-
Ramirez, 562 F. App’x 234, 235 (5th Cir. 2010). Likewise, our precedent rejects
his argument that his waiver was not voluntary because of the gross disparity
in bargaining power between a defendant and the Government. See United
States v. Cobos, 255 F. App’x 835, 837 (5th Cir. 2007); see also United States v.
Baymon, 312 F.3d 725, 729 (5th Cir. 2002) (upholding provision waiving right
to appeal on any grounds). Last, we have no reason to grant his request that
we reconsider our routine acceptance of appeal waivers. See Jacobs v. Nat’l
Drug Intelligence Ctr., 548 F.3d 375, 378 (5th Cir. 2008).
      Accordingly, IT IS ORDERED that the Government’s motion for
dismissal is GRANTED, and the appeal is DISMISSED.                The alternative
motion for summary affirmance is DENIED as unnecessary.




                                       2